Citation Nr: 1135760	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-31 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2005 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In his original claim, the Veteran sought entitlement to service connection for anxiety attacks, and the September 2005 rating decision denied the Veteran's claim for this issue.  The Board notes, however, that medical evidence also shows diagnoses of depression, bipolar disorder, panic disorder with agoraphobia, and PTSD.  Thus, the Board finds that the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms that he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) & Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The agency of original jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Given the various psychiatric diagnoses provided here, the Board has recharacterized the issue on appeal as one for service connection for a psychiatric disorder, to include PTSD, as is indicated on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.

A.  PTSD

The Veteran alleges that he experiences PTSD as a result of his active duty service with the U.S. Air Force.  In a March 2007 statement, the Veteran's wife, S.H., offered her account of the Veteran's in-service experiences, as described to her by her husband.  She explained that, upon entering service, the Veteran initially participated in an electronic training program and was later transferred to another Air Force Base where he worked on repairing electronic countermeasure equipment on B-52 Military Aircraft.  According to S.H., the Veteran's military occupation required the highest security clearance level, making him "privy to the most classified and sensitive intelligence about what was actually happening in Vietnam, Cambodia and Laos."  She further elucidated that, due to the nature of his position, the Veteran was made aware of "the number of casualties the U.S. was sustaining and this knowledge made him have mood swings and hardened him about world events."  

S.H. stated that on at least one occasion the Veteran contacted her while on duty and requested that she pack up their bags and re-locate their family to another area because access to certain classified information made him fearful that the U.S. was on the brink of a nuclear war.  S.H. went on to state that the Veteran was able to suppress the feelings that he experienced in service after his discharge, but after the events on September 11, 2001, and the subsequent war in Iraq, all of his anxiety about his time in service came flooding back and he began to experience periodic bouts of depression and panic attacks on a regular basis.  According to S.H., the Veteran can no longer drive a car or leave the house on his own, and he tends to avoid getting together with his friends.  S.H. maintains that the Veteran currently taking several different types of medication and undergoing treatment for his PTSD.  

In his March 2006 notice of disagreement (NOD), the Veteran indicated that he was currently receiving psychiatric treatment and added that one of his private physicians believed part of his psychiatric condition stemmed from his feelings of guilt regarding his time in service, and the parallels between the Vietnam War and the war currently going on in the Middle East.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2010).  

As referenced above, the Veteran's claimed stressors involve fear of hostile military activity.  Additionally, the Veteran's VA treatment records show he has been diagnosed with and treated for PTSD at the VA Medical Center (VAMC) in Cincinnati, Ohio.  See VA treatment records dated from February 2007 to April 2007.  The February 2007 VA treatment records discuss the relationship between the Veteran's service and his current PTSD.  However, there is no evidence to clearly link PTSD to the claimed stressors, and no VA psychiatrist, psychologist, or contract equivalent has confirmed that the claimed stressors are adequate to support the PTSD diagnosis.  Accordingly, under the new regulation, 38 C.F.R. § 3.304(f)(3), the Board finds that a VA examination is necessary to decide the claim.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for PTSD must be remanded for a VA psychiatric examination.

In addition, the Board notes that the in the August 2007 Statement of the Case (SOC), the Decision Review Officer (DRO) referenced the Veteran's DD Form 214, and observed that his military occupational specialty (MOS) at discharge was that of Electronic Warfare Systems Specialist.  However, the Veteran's DD Form 214 is currently not associated with his claims file, and as such, his MOS during service cannot be confirmed.  The Board further notes that the Veteran's service personnel records are not associated with the claims file.  These records may provide additional information concerning the Veteran's military duties and/or the type of information that he had access to during service.  Therefore, the RO should attempt to obtain and associate with the Veteran's claims file a complete copy of his DD Form 214 and his service personnel records.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  

B.  Acquired Psychiatric Disorder (Other than PTSD)

The Veteran contends that his psychiatric problems originated during service, that he has continued to experience mood swings and bouts of depression since his years in the military, and that his psychiatric condition worsened after September 11, 2001 and the subsequent events that unfolded thereafter.  See March 2006 NOD and October 2007 Statement of Veteran.  

Turning to the Veteran's service treatment records, the clinical evaluation of his psychiatric condition was shown to be normal at his March 1968 examination conducted pursuant to his enlistment, and he did not report to have suffered from any nervous trouble, depression, or excessive worry on his report of medical history.  The remainder of the Veteran's service treatment records are clear for any complaints of or treatment for a psychiatric disorder.  His March 1972 report of medical examination showed that the clinical evaluation of his psychiatric condition was normal, and he did not report having any nervous trouble, depression or excessive worry in his report of medical history.  

Private medical records issued by his primary care physician, D.R., M.D., reflect that the Veteran experienced his first panic attack in June 2004 while driving his car.  The Veteran indicated that the combination of traffic and rain began to stress him out, and described how his hands started to shake, and he could not breathe.  See June 2004 progress notes issued by Dr. R.  He was diagnosed with an anxiety disorder and panic attacks, and prescribed appropriate medication for treatment.  Subsequent private treatment records from Dr. R. also reflect a diagnosis of bipolar disorder.  

He later underwent a psychiatric evaluation by G.W., M.D., in February 2006, at which time, he reported to have experienced mood swings since his early twenties, and increasing anxiety and feelings of uneasiness for the past seven or eight years.  According to the Veteran, he experienced his first panic attack in June 2004 while driving his car.  After this incident, his panic attacks occurred with increasing regularity leading him to slowly isolate himself, discontinue driving, and quit his job.  Based on her discussion with, and evaluation of the Veteran, Dr. W. diagnosed the Veteran with bipolar disorder and panic disorder with agoraphobia.  

VA treatment records dated from December 2006 to August 2007 also reflect diagnoses of anxiety, depression and panic disorder with agoraphobia.  

As previously discussed above, the March 2007 statement issued by the Veteran's wife offered a description of the Veteran's self-reported account of his in-service experiences, his nervous behavior during service due to his knowledge of classified information, his fear of antagonistic military activity, and his feelings of guilt.  The March 2007 statement also discussed the Veteran's deteriorating condition since his time in the military.  Although lay persons are not competent to offer opinions as to medical diagnosis, they are competent to offer eyewitness accounts that do not require specialized knowledge, and to describe symptoms of an injury or illness.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494; Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

The Board also finds the Veteran competent to report continuing psychiatric symptoms since service.  In addition, based on the evidence submitted and statements made in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claims for acquired psychiatric disorder(s).  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  

In this case, given the evidence of various psychiatric diagnoses and symptoms since service, and given his claimed in-service stressor(s) and his lay assertions regarding ongoing residual psychiatric symptoms since service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current psychiatric disorder had its onset during active service is necessary to decide the claim.  

In addition, the Board notes that a July 2008 decision of the Social Security Administration (SSA) granted disability benefits to the Veteran based on his psychiatric conditions.  When VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA not only has a duty to acquire a copy of the decision granting SSA disability benefits, but also the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159 (c)(2) (2009).  Thus, the RO should request copies of the Veteran's SSA medical records used in the determination of benefits made by SSA.  

Finally, the Veteran's wife has intimated that the Veteran continues to receive active VA treatment for his psychiatric disorder(s) on a regular basis.  See March 2007 Statement of S.H..  As this matter is being returned for further development, an effort should be made to obtain updated VA treatment records from August 2007 to the present pertaining to treatment the Veteran may have received for any psychiatric condition, that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notification letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The notice letter should inform the Veteran of the information needed in order to attempt to corroborate his alleged in-service stressor(s).  The notice letter should also include a VA Form 21-0781, Statement in Support of Claim for Post Traumatic Stress Disorder, and the Veteran should provide as much detailed information regarding his claimed stressor(s) as he can recall.  

2. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, and request the Veteran's entire Military Personnel file (OMPF), including basic and extended service personnel records, administrative remarks, evaluations and orders.  In addition, obtain the Veteran's DD Form 214.  Efforts to locate these records should only end if the evidence, or information, does not exist or if further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.  

3. The RO should also obtain copies of the medical records used in support of the July 2008 SSA decision awarding disability benefits to the Veteran.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  All such available records should be associated with the claims file.  

4. Request records of relevant psychiatric treatment that the Veteran may have received at the VAMC in Cincinnati, Ohio since August 2007.  Copies of such records which are available should be associated with the claims folder.  

5. Then, accord the Veteran a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any acquired psychiatric disorder, including PTSD, that he may have.  The claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must indicate that the claims folder was reviewed.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

The examiner should elicit detailed information from the Veteran regarding his claimed in-service stressor(s).  For any PTSD diagnosed on examination, the examiner must state whether it is at least as likely as not that the Veteran's current PTSD was caused, or is otherwise related to, his active duty service, including his claimed stressor(s) pertaining to his fear of hostile military activity.  In answering this question, the examiner must also determine whether the Veteran's claimed stressor(s) are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.  A complete rationale should be provided for any opinion expressed.

For any acquired psychiatric disorder(s), other than PTSD, diagnosed on examination, the examiner must opine as to whether it is at least as likely as not that such disability(s) is(are) related to his period of active duty, including his claimed in-service stressor(s) and his pertinent psychiatric symptoms since active duty.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6. Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

